Reasons For Allowance
Claims 21 – 24, 27 – 31, 37 – 50 are allowed.
The following is an examiner’s statement of reasons for allowance: in combination with other limitations of the claims the prior arts made of record fail to suggest a capacitive digital to analog converter arrangements for utilization within a data converter wherein  sampling performance of a first DAC slice matches the sampling performance of a second DAC slice as claimed in claim 21. In combination with other limitations of the claims the prior arts made of record fail to suggest  an analog to digital converter wherein a first DAC slice and second DAC slice are to form a residue representing a difference between the input signal and a voltage produced by the residue DAC when driven with a digital representation of the input signal from the ADC stage as claimed in claim 31. In combination with other limitations of the claims the prior arts made of record fail to suggest a digital to analog converter slice for utilization in a data converter wherein a  size of the capacitor differs from a second capacitor in a second DAC slice by a first a width to length ratio of the set of transistors differs from a further set of transistors in the further DAC slice by the first ratio as claimed in claim 37. In combination with other limitations of the claim the prior arts made of record fail to suggest a digital to analog converter slice for utilization in a data converter comprising  a capacitor coupled to an output of the DAC slice; et of transistors coupled to the capacitor, the set of transistors to operate as a switch to _couple the capacitor to different lines of the DAC slice; and the DAC slice is grouped together with further DAC slices to form weighted capacitors; and each one of the DAC slice and further DAC slices comprises a capacitor and a set of transistors of a unit size as claimed in claim 42.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN BRUNER JEANGLAUDE whose telephone number is (571)272-1804.  The examiner can normally be reached on Monday-Thursday 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN B JEANGLAUDE/Primary Examiner, Art Unit 2845